Citation Nr: 0208198	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  96-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was timely 
appealed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
July 1947, and died in June 1994.  

The appellant, who is veteran's widow, appealed a July 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, which denied her claim of 
service connection for the cause of the veteran's death.  In 
March 1999, the Board of Veterans' Appeals (Board) remanded 
the appellant's claim to the RO to afford her the opportunity 
to respond to or submit evidence pertinent to the issue of 
the timeliness of her substantive appeal regarding this 
matter.


FINDINGS OF FACT

1. In a July 1994 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant was 
notified of the RO's determination in an August 1994 
letter.

2. The appellant filed a timely notice of disagreement (NOD) 
as to the matter in May 1995, and a statement of the case 
(SOC) was issued in September 1995.

3. The record reflects that the appellant's written 
substantive appeal, on a VA Form 9, was received by the RO 
on January 25, 1996.

CONCLUSION OF LAW

The appellant failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection for 
the cause of the veteran's death; thus, the Board has no 
jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 1994, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  At that time, she submitted statements from 
R.T.S., M.D., and R.J.F., M.D., in support of her 
contentions.  

In a July 1994 decision, the RO denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  In a letter dated August 9, 1994, the RO 
notified the appellant of its action on her claim, enclosed a 
copy of the rating decision, and also enclosed a copy of VA 
Form 4107, which explained her procedural and appellate 
rights.

In May 1995, the RO received the appellant's notice of 
disagreement, expressly disagreeing with the RO's denial as 
to her claim.  In September 1995, the RO issued a statement 
of the case that addressed the claim.  In a letter that 
accompanied the SOC, the RO advised the appellant that, if 
she wished to continue her appeal, she would need to file a 
formal appeal by completing and filing an Appeal to the Board 
of Veterans' Appeals (VA Form 9).  The RO advised the 
appellant that if she was not heard from within 60 days, it 
would be assumed that she did not intend to complete her 
appeal and the record regarding her claim would be closed.  
The RO referred the appellant to the Instructions attached to 
the VA Form 9 which was furnished to her if she needed more 
time, and also cited to statutes at 38 U.S.C. §§ 7105(d)(3), 
7105A(b).

At her December 14, 1995, personal hearing before a hearing 
officer at the RO, the appellant testified, in pertinent 
part, in support of her claim for service connection for the 
cause of the veteran's death. 

On January 25, 1996, the RO received the appellant's VA Form 
9, which was signed and dated December 15, 1995.  A 
supplemental statement of the case (SSOC) regarding the 
matter of entitlement to service connection for the cause of 
the veteran's death was issued in May 1996.  

In June 1996, the RO received the appellant's power of 
attorney regarding the appointment of her service 
representative.

In August 1999, in response to the Board's March 1999 remand, 
the RO sent the appellant a letter in which she was advised 
that it appeared that a timely substantive appeal had not 
been filed with respect to the claim for entitlement to 
service connection for the cause of the veteran's death.  The 
RO offered the appellant the opportunity to explain whether 
she thought the appeal had been filed on time, and to submit 
evidence to show that it was filed on time.  She was also 
told that she would heve 60 days within which to respond to 
the letter.  A copy of the letter was sent to the appellant's 
representative.  No response was received to that letter.

In January 2001, the RO issued an SSOC on the matter of 
whether a substantive appeal was timely filed regarding the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In the SSOC, the RO noted 
that testimony provided at a personal hearing might be 
accepted in lieu of a written substantive appeal and, if 
accepted in that form, the date of filing is the date a 
transcript of the hearing is prepared.  It was noted that the 
transcript for the appellant's hearing conducted on December 
14, 1995, was typed on January 30, 1996, too late to qualify 
as a substantive appeal due in November 1995.

In April 2002, the appellant's representative submitted to 
the RO a Statement of Representative in Appeals Case, noting 
that the appellant essentially contended that her substantive 
appeal should be considered timely as she was not aware of 
the time limitations concerning the submission of the VA Form 
9.

Later in April 2002, the representative submitted Appellant's 
Brief to the Board, essentially incorporating by reference 
the contentions advanced in the above described Statement of 
Representative in Appeals Case.

II.  Legal Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by 
an NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed. Proper completion and filing of 
a substantive appeal are the last actions the appellant needs 
to take in order to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  38 
C.F.R. § 3.1(q) (2001).

The U.S. Court of Appeals for Veterans Claims has held that 
the formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).

To effectuate the aforementioned opinion of the General 
Counsel, the Secretary of Veterans Affairs issued amendments 
to 38 C.F.R. §§ 20.101 (Jurisdiction of the Board).  See 66 
Fed. Reg. 53,339 (Oct. 22, 2001).  The new regulatory 
provisions were effective November 1, 2001.  Since the 
additional development procedures mandated in that issuance 
are consistent with the holding in the General Counsel's 
opinion, and mirror the action accomplished in the present 
case, the Board finds that there is no prejudice in the 
appellant's not having been personally notified of the 
amendments during the pendency of this appeal.

Having reviewed the complete record, the Board finds that the 
appellant failed to perfect her appeal with regard to her 
claim of entitlement to service connection for the cause of 
the veteran's death.  By statute and regulation, an appeal 
must be perfected within one year of the date of notice of 
the initial adverse rating or within 60 days after the 
issuance of an SOC, whichever period ends later.  Based upon 
the RO's date of mailing of the rating decision denying the 
appellant's claim in August 1994, one year from the date of 
notice of the initial rating decision as to the instant 
matter fell in August 1995.

Moreover, the record reflects that the SOC was mailed to the 
appellant on September 8, 1995, so 60 days from that issuance 
was November 7, 1995.  However, the earliest document filed 
by the appellant remotely regarding this issue, following the 
September 1995 SOC, was the VA Form 9 dated December 15, 
1995, and received by the RO on January 26, 1996.  The 
envelope that transmitted it is not in the claims file, so 
the Board presumes that it was mailed within three days prior 
to the date of receipt.  See 38 C.F.R. § 20.305.

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal. 
Furthermore, although the Board is inclined to regard oral 
testimony at a recorded hearing as sufficient to constitute a 
substantive appeal, the appellant's testimony at the December 
14, 1995, personal hearing (the transcript of which was typed 
on January 30, 1996) did not occur within 60 days after the 
date of the issuance of the SOC, or within one year after the 
date of the notice of the initial rating decision.  See 
e.g.,Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).

The evidence reflects that the appellant was advised of the 
necessity to file her appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
statement of the case, and she was also advised of what was 
required of her if she needed more time to do so.  The 
appellant did comply with appellate procedures to the extent 
of filing a timely NOD as to the initial denial of her claim, 
but did not comply with the required procedure for perfecting 
her appeal after her receipt of the SOC, as instructed in the 
transmittal letter that accompanied the SOC in September 
1995.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or other response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case would have to have been filed 
on or before November 7, 1995.  There is no evidence of 
record, nor has it been contended, that the appellant ever 
requested an extension of time to file her substantive 
appeal.

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
action being appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(c) require VA to afford the claimant at least 60 days 
from the mailing date of the SSOC to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To whatever extent 
language in 38 C.F.R. § 20.304 might be interpreted to 
provide otherwise, it has been held to be invalid.  
VAOPGCPREC 9-97 (Feb. 11, 1997).

Pursuant to 38 C.F.R. § 3.109 (2001), time limits for filing 
may be extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
appellant has provided no basis for a finding that such good 
cause exists.  In fact, in May 1995, she stated that she 
disagreed with the RO's July 27, 1994 rating decision, which 
was furnished to her with the August notice letter from the 
RO.  Thus, she was clearly placed on notice of the steps in 
the appellate process.  The regulations clearly set forth the 
time limits for filing a timely substantive appeal.  The 
appellant did not file her appeal within these statutory 
guidelines, and her representative (appointed in 1996) 
essentially has acknowledged that fact.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy, supra, at 
556-557, citing Busic v. United States, 446 U.S. 398, 404 
(1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  
Significantly, the Court held that 38 C.F.R. § 20.303 takes 
precedence, and commented that a contrary view as to a 
regulatory scheme promulgated under statutory authority would 
make no sense.  As previously indicated, there is no evidence 
of record in this case that the appellant ever requested an 
extension of time to file her substantive appeal as to this 
matter.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  In 
addition, the appellant has not demonstrated good cause for 
her delay in filing.  As indicated immediately above, she has 
provided no basis for finding that there is good cause for 
extending the time period.  Unfortunately, it appears the 
tardy filing was a mere oversight.

Therefore, because the appellant has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  There is no other submission from the veteran or her 
representative that could be reasonably construed to be a 
timely substantive appeal.  A timely substantive appeal not 
having been filed with regard to the July 1994 rating 
decision, the appeal has not been perfected, and it must be 
dismissed.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The new statute specifies that the Secretary shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required, 
because there is no reasonable possibility that it would aid 
in substantiating the appellant's claim.  As discussed in 
detail above, the record reflects that the appellant was 
advised of the necessity to file her appeal within one year 
from the date of notice of the initial rating or within 60 
days after the date of the statement of the case, and she was 
also advised of what was required of her if she needed more 
time to do so.  She was provided with her procedural and 
appellate rights in the VA Form 4107 provided in August 1994, 
and in the cover letter and instructions that accompanied the 
September 1995 SOC.  Nevertheless, the appellant did not 
submit a timely substantive appeal regarding the issue of 
entitlement to service connection for the cause of the 
veteran's death.

The Board further observes that, on the VA Form 9 signed by 
the appellant in December 1995 and received in January 1996, 
she indicated a desired to appear personally at a hearing 
before a Member of the Board at the local VA office in 
connection with her appeal.  In a January 1999 letter to the 
appellant from the Board, with a copy of the letter to the 
appellant's representative, the Board sought confirmation as 
to the appellant's desires to appear before a Board member.  
The Board advised that, if the appellant did not respond 
within 30 days, it would be assumed that she desired a 
hearing before a Member of the Board at the RO, and that 
arrangement would be made to accomplish that.  No response 
was received from either the appellant or her representative.  
In fact, it appears that the last direct contact from the 
appellant was when she filed the Form 9 with the RO in 
January 1996.

In the March 1999 Remand, the Board directed the RO to afford 
the appellant and her representative the opportunity to 
respond to the issue as to the timeliness of her substantive 
appeal, and, after that development, to provide an 
opportunity for a hearing.  In August 1999, the appellant and 
her representative were advised by the RO that the Board had 
remanded her case regarding the issue of timeliness of the 
substantive appeal, and that she was being afforded an 
opportunity to submit evidence and/or argument as to that 
issue.  With all due respect for the response of the 
appellant's representative on that subject, which the Board 
has carefully considered, nothing has been submitted to alter 
the untimeliness of the appeal.

The Board is sympathetic with the appellant's error in not 
filing her substantive appeal in a timely maNner, and we 
realize that she did not have an appointed representative at 
that time.  However, as the Court of Appeals for Veterans 
Claims has held, "[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a 
[claimant] wishes help, [s]he cannot passively wait for it in 
those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Given the RO's efforts to date, it would be unreasonable to 
place a burden upon VA to turn up heaven and earth in an 
attempt to secure further response from the claimant.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Further, under such circumstances, where the appellant has 
not complied with the legal requirement for perfecting an 
appeal, and neither she or her representative has identified 
any evidence which might serve to rebut that fact, the Board 
finds that further development pursuant to the provisions of 
the VCAA is not warranted, as no reasonable possibility 
exists that such assistance would aid in substantiating the 
appellant's claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001) 
("VCAA is not applicable in all cases").

The appellant is free, at any time, to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death, by the submission of new and material 
evidence to the RO.


ORDER

The appellant did not file a timely substantive appeal 
regarding the issue of service connection for cause of the 
veteran's death.  Therefore, her appeal as to that issue is 
not properly before the Board for appellate review and is, 
accordingly, dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

